Citation Nr: 1130832	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent from 
September 1, 2008, for residuals of degenerative disk disease (DJD) of the lumbar spine, status post laminectomy, L4-5 with archus facet replacement L4-5 (lumbar spine disability).

2.  Entitlement to an increased rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to August 1971, and from November 1976 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2009 rating decision granted service connection and assigned an initial 20 percent rating for the lumbar spine disability, effective June 10, 2008, a 100 percent rating effective June 28, 2008, based on surgical or other treatment necessitating convalescence, and a 20 percent rating effective September 1, 2008.  In January 2009, the Veteran filed a notice of disagreement (NOD), disagreeing with the initial 20 percent disability rating from September 1, 2008.

The issue of increased rating for PTSD arose from a December 2009 rating decision denial of increased rating in excess of 10 percent for service-connected PTSD.  A May 2010 statement constitutes a notice of disagreement with this decision.  This issue is being remanded for issuance of a statement of the case.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Petersburg, Florida, in June 2011.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for initial rating of the back disability so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

The Veteran's most recent VA examination of the back took place in December 2008, over two years ago.  The December 2008 VA spine examination was inadequate for VA purposes because no DeLuca findings were obtained for the Veteran's service-connected lumbar spine disability.  The United States Court of Appeals for Veterans Claims has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In the June 2011 Board personal hearing, the Veteran's representative also contended that the Veteran's back pain has gotten progressively worse, and that there were also neurological symptoms associated with the lumbar spine disability.  For these reasons, VA will provide the Veteran a more contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected lumbar spine disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.

The record also indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  The Veteran has submitted a copy of an October 2009 SSA award showing he became disabled in June 2007.  VA is also in possession of some SSA records; however, it appears the records are incomplete.  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the disabilities that gave rise to SSA disability are not indicated, so it cannot be determined at this point the significance of the SSA records, including whether they involve the back or PTSD.  Accordingly, upon remand, the RO should attempt to obtain a copy of the decision granting SSA disability benefits and all supporting medical documentation.

The Veteran has indicated that he has continued to receive regular treatment for his PTSD at the Tallahassee VA Medical Center and also the Friary of Lakeview Center in Pensacola.  Because these may include records that are pertinent to the Veteran's claim for an increased rating for PTSD, they should be obtained.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In December 2009, the RO denied the Veteran's claim for increased rating in excess of 10 percent for service-connected PTSD.  In a statement received in May 2010, the Veteran's representative reported that the Veteran wished to continue the appeal for an increased rating for service-connected PTSD.  This statement may be reasonably construed as expressing disagreement with the RO's December 2009 rating decision denying an increased rating in excess of 10 percent for service-connected PTSD, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's December 2009 decision.

From the record, it appears the RO has not yet issued a statement of the case addressing the issue of entitlement to an increased rating in excess of 10 percent for service-connected PTSD.  When a claimant has filed a NOD and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to an increased rating in excess of 10 percent for service-connected PTSD is remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file VA treatment records from the VA Medical Center in Tallahassee, Florida, dated from December 2008 to the present.  All requests for records and their responses should be clearly delineated in the claims folder. 

2.  After obtaining the necessary consent, the RO should take appropriate steps in order to obtain copies of treatment records from the Friary of Lakeview Center in Pensacola, Florida.  All requests for records and their responses should be delineated in the claims folder. 

3.  The RO should attempt to obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

4.  The RO should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

5.  Thereafter, schedule the Veteran for a VA spine examination to determine the severity of his service-connected lumbar spine disability, including any associated neurological impairment.  The VA examiner should be provided with the relevant documents in the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back. 

b) Determine whether the back (thoracolumbar spine) exhibits weakened movement, excess fatigability, incoordination, pain, or flare-ups attributable to the service connected lumbar spine disability.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  For example, the examiner should report the point in the range of motion when pain becomes apparent.

c) Identify any associated neurological deformities associated with the service-connected lumbar spine disability.  The severity of each neurological sign and symptom should be reported.  

d) List all neurological impairment caused by the service-connected lumbar spine disability.  Provide an opinion as to whether any neurological symptomatology equates to 'mild,' 'moderate,' 'moderately severe,' 'severe,' incomplete paralysis, or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

e) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes; the duration of the episodes over the past 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

f) Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of an initial disability rating in excess of 20 percent for the period from September 1, 2008, for service-connected lumbar spine disability, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and should afford them the appropriate time period for response.

7.  Schedule the Veteran for a VA psychiatric examination to determine the current level of occupational and social impairment due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.

8.  The Veteran and his representative should be furnished with a Statement of the Case addressing the claim for entitlement to an increased rating in excess of 10 percent for service-connected PTSD.  In order to perfect an appeal of the issue, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



